Citation Nr: 0737605	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-25 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1956 to June 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT


1.  Service connection has been established for right below 
the knee amputation associated with hypertension with atrial 
fibrillation, evaluated as 40 percent disabling; hypertension 
with atrial fibrillation, evaluated as 30 percent disabling; 
sprain, cervical region, evaluated as 10 percent disabling; 
degenerative joint disease, lumbar spine, evaluated as 
10 percent disabling; and tonsillectomy and gastroenteritis, 
both assigned noncompensable disability evaluations; the 
veteran's combined service-connected disability evaluation is 
70 percent. 

2.  Considering the evidence on file, the veteran's service-
connected disabilities preclude him from engaging in 
substantially gainful employment consistent with his 
occupational experience.


CONCLUSION OF LAW

Resolving the doubt in the veteran's favor, the criteria for 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

II. TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

In this case, the veteran contends that he is unable to 
maintain substantially gainful employment due to his service-
connected disabilities.  The veteran is service-connected for 
right below the knee amputation associated with hypertension 
with atrial fibrillation, evaluated as 40 percent disabling; 
hypertension with atrial fibrillation, evaluated as 
30 percent disabling; sprain, cervical region, evaluated as 
10 percent disabling; degenerative joint disease, lumbar 
spine, evaluated as 10 percent disabling; and tonsillectomy 
and gastroenteritis, both assigned noncompensable disability 
evaluations.  The veteran's overall combined disability 
rating is 70 percent.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  

The Court has stated: 

In determining whether [an] appellant is entitled 
to a total disability rating based upon individual 
unemployability, the appellant's advancing age may 
not be considered.  See 38 C.F.R. § 3.341(a); 
Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  
The Board's task [is] to determine whether there 
are circumstances in this case apart from the non-
service-connected conditions and advancing age 
which would justify a total disability rating based 
on unemployability.  In other words, the BVA must 
determine if there are circumstances, apart from 
non-service-connected disabilities, that place this 
veteran in a different position than other veterans 
with an 80 percent combined disability rating.  See 
38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there is a need to discuss whether the 
standard delineated in the controlling regulations is an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  As further observed by the VA General Counsel, 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  
VAOPGCPREC 75-91 (December 27, 1991).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a 
veteran's employability, consideration may be given to his 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
impairment caused by non service-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19. 

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides." 
 Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further 
provided by 38 C.F.R. § 4.16(a), "Marginal employment shall 
not be considered substantially gainful employment."  

In Moore, 1 Vet. App. at 359, the Court further discussed the 
meaning of "substantially gainful employment."  The Court 
noted the following standard announced by the United States 
Court of Appeals for the Federal Circuit in Timmerman v. 
Weinberger:

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant. 

Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 
1975) (citation omitted).

Where a veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the only remaining question is whether the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

In determining unemployability status, the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the required 
percentages for service-connected disabilities are met and 
the service-connected disabilities are found to render the 
veteran unemployable.  38 C.F.R. § 4.16(a).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Upon review of the pertinent evidence of record, and giving 
the veteran the benefit of the doubt, the Board is of the 
opinion that the veteran's service-connected disabilities 
more likely than not render the veteran unemployable.  
Service connection has been established for right below the 
knee amputation associated with hypertension with atrial 
fibrillation, evaluated as 40 percent disabling; hypertension 
with atrial fibrillation, evaluated as 30 percent disabling; 
sprain, cervical region, evaluated as 10 percent disabling; 
degenerative joint disease, lumbar spine, evaluated as 
10 percent disabling; and tonsillectomy and gastroenteritis, 
both assigned noncompensable disability evaluations.  As a 
result, the veteran's combined service-connected disability 
evaluation is 70 percent.  Since the veteran's combined 
disability evaluation is 70 percent, and he has at least one 
disability ratable as 40 percent or more disabling, the only 
remaining question is whether the veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
his service-connected disabilities.   

The record shows that the veteran has a high school 
education.  During his approximately 23 years of military 
service the veteran worked as a freight traffic specialist 
and traffic management supervisor.  For ten years after his 
retirement from the Air Force, he worked as a traffic 
management officer.  In his claim for a TDIU filed in 2003, 
the veteran reported that he last worked full time in 1995.  

The veteran had a VA spine examination in December 2003.  At 
this examination, the veteran reported that he could only 
stand for about one hour, sit for about one hour, and lift 
only 20 pounds.  He relayed that he retired mostly because of 
his low back pain and that he was not able to deal with the 
manual labor of his job because he could not stand for long 
periods of time or sit for long periods of time and his job 
required both of these.  After examination, the VA 
physician's impression was that the veteran would be limited 
in any kind of manual labor, especially from his lumbar spine 
because of his limitations on lifting, standing and walking.  
He further noted that the veteran would also have some 
limitations of any kind of a sitting-type job, as he can only 
sit for about an hour before the pain forces him to move.  

The veteran was afforded a VA general medicine examination in 
January 2004.  At this examination, the veteran reported 
constant neck and back pain, and that the prosthesis that he 
wears as a result of his right below-knee amputation bothers 
him and impedes his motion and exercise.  In reference to the 
veteran's right below-knee amputation, the examiner's 
diagnosis noted that this condition impedes his mobility and 
exercise capability.      

The record is clear that the veteran would have difficulty 
performing tasks required to maintain substantial gainful 
employment.  As noted, the medical evidence discussing his 
ability to work includes the December 2003 VA examination 
report in which the examiner opined that the veteran would be 
limited in any kind of manual labor job and would also have 
some limitation with a sitting job.  Further, a January 2004 
VA examiner reported that the veteran's right below-knee 
amputation impedes his mobility.  There is no medical 
evidence contradicting the findings of the VA examiners.

In the aggregate and against the background of the veteran's 
education, employment history, current employment situation, 
the nature and extent of his service-connected disorders, and 
particularly his spine disabilities and right below-knee 
amputation, the circumstances are such that he could not 
realistically be expected to obtain or maintain any type of 
substantially gainful employment.  The veteran has 
essentially spent his life working in jobs that required 
manual labor and a good deal of mobility.  The veteran now 
has a below the knee amputation impeding his mobility and 
back problems that prevent him from the overcoming the rigors 
of the jobs he would be qualified for.  Following a thorough 
review of the record, and resolving the doubt in the 
veteran's favor, the Board concludes that he is unable to 
obtain and retain substantially gainful employment due to his 
service-connected disabilities.  Accordingly, entitlement to 
a TDIU is warranted.


ORDER

A total rating based upon individual unemployability due to 
service-connected disabilities is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


